We think that the recovery in the death action was excessive in the circumstances of this case. Accordingly, the judgment in favor of the plaintiff Jesselson, as executor, etc., is unanimously reversed, the action severed and a new trial ordered as to said plaintiff, unless said plaintiff stipulates to reduce the verdict in his favor to the sum of $25,000, in which event the judgment, as so modified, is affirmed. The judgment as to the other plaintiffs in this action is affirmed. Settle order on notice. Present — Peck, P. J., Cohn, Callahan, Bastow and Rabin, JJ.